Citation Nr: 1616900	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1959 to May 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for hypertension and assigned a 10 percent rating, effective May 31, 2005. 

The Veteran testified before the undersigned at a Board hearing in September 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

Thereafter, in a November 2015 decision, the Board remanded the claim for additional development.

In testimony provided at the September 2015 Board hearing, the appellant stated that his hypertension had worsened since the last VA examination, to include an increase in medication to treat the condition.  He also reported increased symptoms of dizziness and headaches.  The Board construes this as a claim of secondary service connection for dizziness and headaches.  This has not yet been adjudicated and is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's hypertension has been manifested by diastolic blood pressure readings that are predominantly less than 100 and systolic blood pressure readings that are predominately less than 160; the condition has been treated with continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated the with claims file.  Post-service VA treatment records are also of record.  The Veteran has not identified any additional relevant outstanding records.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in January 2013.  Pursuant to the Board's November 2015 remand directives, an additional VA examination was provided in December 2015.  These examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's hypertension.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Thereafter, the RO issued a supplemental statement of the case in December 2015.  The Board finds that there has been substantial compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the September 2015 Board hearing, the Veteran was made aware of the issues before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claims and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant have been met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. at 509-10.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Rating Criteria

The Veteran's hypertension has been assigned a 10 percent rating under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

A 20 percent disability rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Id.

A 40 percent disability rating requires diastolic pressure of predominantly 120 or more.  Id. 

A 60 percent disability rating requires diastolic pressure of predominantly 130 or more.  Id. 

Factual Background

The Veteran was afforded a VA examination in January 2013.  It was noted that the appellant's hypertension required continuous medication.  The examiner mentioned that VA treatment records indicated that the Veteran had poor blood pressure control.  Blood pressure readings at the time of the examination were 142/60, 150, 78, and 183/78.  The examiner opined that the Veteran's hypertension did not impact his ability to work.

The Veteran was provided an additional VA examination in December 2015.  In was noted that the appellant's hypertension was treated with antihypertensive medication.  He denied cardiac, renal, peripheral, or vascular side effects of his hypertension, although he complained of chronic shortness of breath and lower extremity edema.  It was reported that the Veteran had been retired since 2003.  Blood pressure readings at the time of the examination were 144/76, 150/82, and 142/72.  The average blood pressure reading was 145/76.  Following examination, the examiner stated that the Veteran's blood pressure continued with chronic poor control of systolic levels.  Additionally, the appellant had evidence of chronic CHF, with shortness of breath and severe bilateral lower extremity edema, as well as elevated BNP levels.  He opined that this could be secondary to his hypertension.  The examiner determined that the appellant's hypertension was clinically worse.


Analysis

After a review of the evidence of record, the Board finds that a rating in excess of 10 percent for hypertension is not warranted for any portion of the rating period on appeal.  The Board acknowledges the December 2015 VA examiner's opinion that the Veteran's hypertension had worsened.  However, blood pressure readings taken during the appeal period do not demonstrate a 110 or more diastolic pressure or a 200 systolic pressure as required by the next-higher 20 percent rating.  The evidence demonstrates that the Veteran is prescribed continuous medication to control his hypertension.  Diastolic pressure was less than 100 and systolic pressure was less than 160.  Such symptoms are contemplated by the current 10 percent rating.  Therefore, a higher rating is not warranted at this time.

In sum, at no time during the period on appeal has the Veteran's hypertension warranted a rating in excess of 10 percent.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased rating for hypertension must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hypertension are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his hypertension.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


